DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 04-21-22.
Claim 4 is withdrawn.

 Election/Restrictions
This application contains claim 4 drawn to an invention nonelected without traverse in the reply filed on 12-02-21.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

       Response to Arguments
Applicant's arguments filed 04-21-22 have been fully considered but they are not persuasive.
A. The drawings of the application were objected in last office action, since the important claimed feature of “wherein in the bonded body-forming step, the circuit layer-forming copper layer consisting of two or more first copper layers is formed by arranging and bonding two or more first copper boards on the first surface of the ceramic board;” in Claim 1, is not shown in any of the drawings. 
Applicant argues that “this feature is adequately shown” by using FIG. 1A, and Specification paragraph [0062] and [0049] of the application.
This argument is not persuasive because
1) FIG 1A clearly shown 301 and 302 are two copper adjacent copper boards in one same layer, not in two layers.
There is no any figure shows “two copper layers” on “first surface of the ceramic board”.
2) In both paragraphs [0062] and [0049] of Specification also stated “copper boards 301 and 302”; these paragraphs do not mention “two copper layers” at all.
The Specification further confirmed that 301 and 302 are “at least two of adjacent substrate board” [0012]; “copper boards 301 and 302 even on the first surface of the ceramic board 21” [0035]; and a thickness of the first copper layer is t1, a bonded area of the first copper layer and the ceramic board is Al, a thickness of the second copper layer is t2, and a bonded area of the second copper layer and the ceramic board is A2 [0015] (first copper layer 301 and 302 with thickness t1 is on top surface of ceramic board 21, and second copper layer 303 with thickness t2 is on bottom surface of the ceramic board 21, as shown in FIG 1A; these two copper layers are not on the same surface of the ceramic board at all).
B. Since applicant argues that 301 and 302 being the “two or more first copper layers is formed by arranging and bonding two or more first copper boards on the first surface of the ceramic board”, which is wrong:
1) 301 and 302 are two copper adjacent copper boards in one same layer, not in two layers.
2) There is not any “two copper layers” on “first surface of the ceramic board”;
since it is not clear which is the first layer? which the second layer? what is the structure relation between the first and second layer? or what is the sequence of the first and second layers stacking on the ceramic board? 
and since structures of the “two layers” not shown and described in Drawings and in Specification of the application, a 112 rejection is added and all the other arguments are moot.
C. Furthermore, if the applicant insists that adjacent copper boards 301 and 302 on the first surface ceramic board were two layers, then the rejection of claim 1 even do not need use the 103 rejection, it would be a 102 rejection fog claim 1, since the prior art of Mori has two or more adjacent copper boards on the ceramic board, fig. 5B and 7D, exactly the same as in the wrong argument the applicant; but the examiner would not make a 102 rejection, since the examiner cannot follow the applicant’s mistake.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, the limitation of “wherein in the bonded body-forming step, the circuit layer-forming copper layer consisting of two or more first copper layers is formed by arranging and bonding two or more first copper boards on the first surface of the ceramic board;” as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Drawings Objection
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the important feature of “wherein in the bonded body-forming step, the circuit layer-forming copper layer consisting of two or more first copper layers is formed by arranging and bonding two or more first copper boards on the first surface of the ceramic board;” in Claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US20180102303).
Re Claim 1, Mori show and disclose
A method of manufacturing a power module substrate board comprising the steps of: 
a bonded body-forming step forming a bonded body (fig. 5-7) comprising a ceramic board (ceramic plate 11 or 21, fig. 5-7) having a dividing groove (27, fig. 6H and 7C) for dividing into two or more ceramic substrate boards (fig. 6I and 7D), a circuit layer-forming copper layer (22, fig. 6A) bonded on a first surface of the ceramic board, and a metal layer-forming copper layer (23, fig. 6A) bonded on a second surface of the ceramic board; 
a pattern-forming step forming a circuit layer (patterns of copper layer 22, fig. 6F and 7B) and a metal layer (patterns of copper layer 23, fig. 6F and 7B) on respective substrate board-forming areas of the ceramic substrate boards partitioned by the dividing groove (fig. 6H and 7C), by etching on the bonded body (fig. 6F and 7B) after the bonded body-forming step; and 
a dividing step forming a plurality of the power module substrate boards (10b and 10c, fig. 6I and 7D) including the ceramic substrate board, the circuit layer, and the metal layer, by dividing the ceramic board along the dividing groove after the pattern-forming step (fig. 6H-6I and 7C-7D), and 
the metal layer-forming copper layer consisting of one or more second copper layers (fig. 6-7) composed with a smaller arrangement number than that of the first copper layers is formed by bonding a second copper board on the second surface of the ceramic board (fig. 6H and 7C); the second copper board having a larger planar area than each planar area of the first copper boards (fig. 6H and 7C) and a smaller thickness than that of the first copper boards (fig. 6H and 7C); and the second copper board is bonded (fig. 6A) so as to cover at least two of adjacent substrate board-forming areas among the substrate board-forming areas (fig. 6A) partitioned by the dividing groove (27, fig. 6H and 7C);
Mori disclosed claimed invention except for wherein in the bonded body-forming step, the circuit layer-forming copper layer consisting of two or more first copper layers is formed by arranging and bonding two or more first copper boards on the first surface of the ceramic board; since Mori discloses the circuit layer-forming copper layer consisting of two or more first copper layers (15a and 15b, fig. 1B, 6D and 7A), therefore, it would have been obvious to one having ordinary skill in the art to use two copper layers bonded for the first copper layer in the bonding step, in order to have variety design choices of forming a copper player with two patterned layers, since bonding two copper layers first then etch to two layer patterns and using one copper layer then etch to two copper layer patterns are similar well-known and common process, and would/could perform a same result for the electronic device.
Re Claim 2, Mori show and disclose
The method of manufacturing power module substrate board according to claim 1, wherein in a combination of the single first copper layer and the single second copper layer which are opposed with the ceramic board therebetween (fig. 5-7), where a thickness of the first copper layer is t1 (of top copper layer, fig. 5-7), a bonded area of the first copper layer and the ceramic board is A1 (area of the top copper layer contacting the ceramic layer, fig. 5-7), a thickness of the second copper layer is t2 (of bottom copper layer, fig. 5-7), and a bonded area of the second copper layer and the ceramic board is A2 (area of the top copper layer contacting the ceramic layer, fig. 5-7); a product of multiplying an area ratio (A1/A2) of the bonded area Al and the bonded area A2 and a thickness ratio (t1/t2) of the thickness t1 and the thickness t2 (fig. 5-7), 
Mori disclosed claimed invention except for Mori dose not explicitly disclose that {(A1/A2) x (t1/t2)} is not less than 0.080 and not more than 0.600, since the first (top) copper layer has a lot of areas without copper pattern within A1 (etched out, fig. 5-7), and there is no areas without copper patterns within A2 (fig. 5-7), therefore A1 is smaller than A2; and since the drawings are not draw in scale, A1 also could be much smaller than A2, therefore, it would have been obvious to one having ordinary skill in the art to arrange {(A1/A2) x (t1/t2)} within the range of 0.080 and not more than 0.600, in order to have variety design choices of etching the patterns area (size) of top coper layer for the electronic device for the electronic device; since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70; and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. 
Examiner’s Notes: furthermore, there is no description of any special benefit for the product and why {(A1/A2) x (t1/t2)} must be in range of 0.080 to 0.600 in the Specification of the application.  
Re Claims 3 and 5, Mori show and disclose
The method of manufacturing power module substrate board according to claims 1 and 2 respectively, comprising a dividing groove-forming step forming the dividing groove (27, fig. 6H and 7C) on at least one of the first surface or the second surface of the ceramic board, on a surface of the ceramic board along outlines of the substrate board-forming areas (fig. 6H-6I and 7C-7D).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848